Citation Nr: 1419611	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-30 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease.  

2.  Entitlement to a compensable initial evaluation for allergic rhinitis.  

3.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left knee.  

4.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis with chondrocalcinosis of the right knee.  

5.  Entitlement to an initial evaluation in excess of 10 percent for chronic bilateral foot strain.  

6.  Entitlement to a compensable initial evaluation prior to October 10, 2012 and in excess of 10 percent thereafter for epicondylitis of the right elbow.  

7.  Entitlement to a compensable initial evaluation prior to October 10, 2012 and in excess of 10 percent thereafter for epicondylitis of the left elbow.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to July 1982, from September 1986 to January 1987, and from September 2007 to July 2008.  He also had periods of active duty for training and inactive duty training between July 1982 to the present.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manchester, New Hampshire.  

In September 2012, the Veteran testified before a Decision Review Officer seated at the RO, and in September 2013, the Veteran testified via video before the undersigned Veterans Law Judge.  Transcripts of these hearings have been associated with the claims file.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

Within the July 2010 notice of disagreement, the Veteran also objected to the denial of service connection for herpes zoster/shingles within the June 2009 rating decision.  At the September 2012 RO hearing, however, the Veteran indicated he no longer wished to appeal this determination.  This issue was subsequently not listed on the October 2012 statement of the case and has not been perfected for appellate review.  

The issues of increased evaluations for disabilities of the bilateral elbows are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2013, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant that a withdrawal of the appeal as to the issues of entitlement to increased ratings for gastroesophageal reflux disease and for allergic rhinitis is requested.  

2.  The Veteran's osteoarthritis of the left knee is manifested by extension to 0 degrees, flexion greater than 60 degrees, and no instability or subluxation of the knee joint.  

3.  The Veteran's osteoarthritis with chondrocalcinosis of the right knee is manifested by extension to 0 degrees, flexion greater than 60 degrees, and no instability or subluxation of the knee joint.  

4.  The Veteran's chronic bilateral foot strain is manifested by recurrent pain of each foot only partially alleviated by use of special shoes and/or orthotic shoe inserts.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to increased ratings for gastroesophageal reflux disease and for allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  An initial evaluation in excess of 10 percent for osteoarthritis of the left knee is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2013).  

3.  An initial evaluation in excess of 10 percent for osteoarthritis with chondrocalcinosis of the right knee is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2013).  

4.  Separate initial evaluations of 10 percent for each foot for chronic foot strain with chondrocalcinosis of the right knee are granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5276-84 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In February 2009 and March 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the February 2009 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Additionally, as this appeal involves a claim of higher initial ratings for service-connected knee and feet disabilities, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103 notice for the service connection claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further notes that, in the present case, initial notice was issued in February 2009, prior to the June 2009 adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran has also been afforded VA medical examinations in June 2009, November 2011, and October 2012.  The Board notes that the VA and private medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  

Additionally, the Veteran provided testimony at a September 2013 Board hearing.  The undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  


II.  Withdrawal of issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew, during the September 2013 video hearing, the issues of entitlement to increased ratings for gastroesophageal reflux disease and for allergic rhinitis.  As the appellant has withdrawn his appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.  

III.  Increased Initial Evaluations

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

a.  Osteoarthritis of the Bilateral Knees

For his bilateral osteoarthritis, the Veteran has been awarded a 10 percent disability rating for each knee under Diagnostic Code 5003-5260 for degenerative arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2012).  

The Board is also cognizant of VA General Counsel Opinion (VAOPGCPREC) 
23-97, which interprets that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 9-98.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

Upon consideration of the totality of the record, the Board finds the preponderance of the evidence to be against an initial evaluation in excess of 10 percent for limitation of motion of either knee.  Examining the evidence in light of the above rating criteria illustrates that an increased evaluation based upon limitation of flexion and extension of the bilateral knees is not warranted.  The present 10 percent ratings for the bilateral knees are assigned based on x-ray evidence of degeneration.  

The pertinent evidence concerning the severity of the left and right knee shows that neither disability is manifested by flexion limited to 30 degrees, as would warrant a higher 20 percent evaluation based upon limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, range of motion testing showed that, at its worst, each knee had flexion greater than 60 degrees, according to the June 2009 and October 2012 VA examination reports, as well as the private and VA outpatient treatment records.  Additionally, the evidence does not indicate any additional limitation of flexion to a compensable degree due to pain of either knee.  

The Board has also considered whether a separate disability rating was warranted under Diagnostic Code 5261, for limitation of extension.  According to the evidence of record, both lay and medical, however, neither knee has demonstrated extension limited to 10 degrees, as required for a compensable evaluation.  Even factoring in pain, the Veteran's extension on VA examinations in June 2009 and October 2012 for both knees exceeded the 10 degrees required for a compensable evaluation.  Likewise, neither the private nor VA outpatient treatment records reflect extension limited to 10 degrees or greater, and neither knee has exhibited limitation of extension to a compensable degree due to pain.  

Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss to a compensable degree from repetition.  Without any evidence of functional loss, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

As noted above, separate evaluations may be warranted for instability or subluxation of the knee joint.  In this regard, the Veteran has consistently complained of his knees locking and occasionally giving way throughout the appeal period.  The Veteran is competent to describe such symptoms, and the Board finds his assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Considering the record as a whole, however, the Board finds the preponderance of the evidence, both lay and medical, to be against separate compensable ratings for instability or subluxation of either knee.  On VA examination in June 2009, both knees were negative for instability or patellar or meniscal abnormality.  On private examination in November 2010, the medial collateral ligaments and lateral collateral ligaments of both knees were stable, and Lachman's, anterior drawer, posterior drawer, negative pivot, and negative reversed pivot tests were all negative bilaterally.  Finally, on the most recent VA examination in October 2012, both knees were without subluxation, and Lachman's, posterior drawer, and medial-lateral tests were all negative bilaterally.  Thus, a separate compensable 10 percent evaluation under Diagnostic Code 5257 for lateral instability or recurrent subluxation of either knee joint is not warranted at this time, as the preponderance of the evidence is against a finding of slight instability.  

The Board also considered whether separate or increased evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings are appropriate.  In the present case, the Board finds the symptoms have been relatively constant throughout the appeal period, and as such, staged ratings are not appropriate.  In conclusion, the preponderance of the evidence is against the award of initial evaluations in excess of 10 percent each for the Veteran's osteoarthritis of the bilateral knees.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

b.  Chronic Bilateral Foot Strain

The Veteran has been granted a single 10 percent initial evaluation under Diagnostic Code 5299-5277 for a chronic bilateral foot strain.  Diagnostic Code 5277, for bilateral weak foot, provides a minimum 10 percent evaluation when symptomatic, characterized by atrophy of the musculature, disturbed circulation, and weakness.  This disorder is otherwise to be rated based on the underlying condition.  38 C.F.R. § 4.71a, Diagnostic Code 5277.  

According to the November 2011 and October 2012 VA examination reports, the Veteran exhibits hallux valgus and metatarsalgia of the bilateral feet.  Diagnostic Code 5280, for hallux valgus, unilateral, provides a 10 percent rating for hallux valgus requiring operation with a resection of the metatarsal head, or of severe symptomatology equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Diagnostic Code 5279, for metatarsalgia, provides a 10 percent rating for unilateral or bilateral impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  10 percent represents the maximum schedular evaluation under these codes.  

The June 2009 VA examination also noted flat feet.  Diagnostic Code 5276, for flatfoot, acquired, provides a 10 percent rating is warranted for moderate pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board also notes that additional diagnostic criteria exist for the evaluation of disabilities of the feet and are potentially pertinent to the pending appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-84.  Diagnostic Code 5284, for other foot injuries, provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

After considering the totality of the record, the Board finds the evidence supports separate 10 percent ratings under Diagnostic Code 5284 for moderate impairment of each foot.  The June 2009, November 2011 and October 2012 VA examination reports all confirm the Veteran's use of custom shoes and/or orthotic inserts to alleviate his symptomatology, with only partial relief.  Additionally, at his September 2012 and September 2013 hearings, he reported chronic pain of bilateral feet, worsening with use.  The Veteran is competent to describe such symptoms, and the Board finds his assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds separate initial evaluations of 10 percent are warranted.  Additionally, because such symptomatology has been reported since the effective date of the grant of service connection, separate initial evaluations of 10 percent since that date are warranted.  

The Board also finds, however, that the preponderance of the evidence is against initial evaluations in excess of 10 percent for the Veteran's chronic foot strain of the right and left feet.  According to the June 2009 VA examination report, the Veteran's bilateral Achilles tendons were normal, without pain on manipulation.  While his arches were somewhat flattened, they were not completely so, and his pronation was only characterized as mild bilaterally.  

Likewise, on VA examination in November 2011, his hallux valgus was characterized as mild to moderate bilaterally, and he was without Morton's neuroma, pes clavus, plantar fasciitis, or any history of surgery of either foot.  His bilateral foot pain was noted to interfere with everyday activities, but only upon prolonged use.  Finally, on VA examination in November 2012, his hallux valgus was again characterized as mild to moderate, and he again denied any surgical history involving either foot.  Mild to moderate degenerative changes were present in the first metatarsophalangeal joint of the left foot, but the soft tissue was otherwise within normal limits bilaterally.  Overall, the preponderance of the evidence does not demonstrate moderately severe impairment of either foot, as would warrant initial evaluations of 20 percent.  Additionally, the VA examination reports and private treatment records do not contain objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, as would warrant 30 percent initial evaluations for either foot under Diagnostic Code 5276.  

The Board has also considered entitlement to staged ratings.  Such evaluations are not warranted, however, because the Veteran has not demonstrated an increased level of impairment, beyond moderate impairment of each foot, at any time during the pendency of this appeal.  

In conclusion, separate 10 percent evaluations are warranted for each foot for the Veteran's chronic foot strain bilaterally.  The preponderance of the evidence is against the award of initial evaluations in excess of 10 percent each for these same disabilities.  As a preponderance of the evidence is against the award of evaluations in excess of those awarded herein, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  




c.  Extraschedular Consideration

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on the presence of knee joint pain, instability, and limitation of motion, as well as foot pain and impaired mobility.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256-63.  The symptomatology and impairment caused by the Veteran's osteoarthritis of the bilateral knees and chronic bilateral foot strains are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In this case, the Veteran has reported joint pain and locking of the knees, and pain of the feet secondary to his service-connected orthopedic disabilities.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for these disorders.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  


ORDER

The appeal as to the issues of entitlement to increased ratings for gastroesophageal reflux disease and for allergic rhinitis is dismissed.  

An initial evaluation in excess of 10 percent for osteoarthritis of the left knee is denied.  

An initial evaluation in excess of 10 percent for osteoarthritis with chondrocalcinosis of the right knee is denied.  

A separate 10 percent initial evaluation is granted for a chronic foot strain of the left foot.  

A separate 10 percent initial evaluation is granted for a chronic foot strain of the right foot.  


REMAND

Within the July 2010 notice of disagreement, the Veteran objected to the noncompensable initial evaluations assigned his epicondylitis of the bilateral elbows within the June 2009 rating decision.  At the September 2012 RO hearing, the Veteran's representative stated a 10 percent initial rating was warranted for each of these disabilities.  In an October 2012 rating decision, the RO granted separate compensable initial evaluations of 10 percent for epicondylitis of the right and left elbows, effective October 10, 2012.  The rating decision also noted this award constituted a full grant of the benefits sought on appeal.  These issues were subsequently not listed on the October 2012 statement of the case and have not been perfected for appellate review.  

A November 2010 "Substantive Appeal" was submitted to ensure all issues, including the left and right elbow, reference an effective date of a compensable rating, were included.  At the subsequent September 2013 Board hearing, however, the Veteran and his representative continued to assert that a higher evaluation was warranted for the bilateral elbow disabilities.  Such assertions establish that these issues have not been withdrawn by the Veteran and because a full grant of the benefits sought on appeal has not been awarded, a statement of the case regarding these issues is required.  See 38 U.S.C.A. § 7105(d); see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Accordingly, the case is REMANDED for the following action:

The AOJ must issue a statement of the case that addresses the issues of increased initial evaluations for epicondylitis of the bilateral elbows.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


